Non-Final Rejection
This is a reissue application of U.S. Patent No. 9,680,319 (“the ‘319 patent”). This application was filed 6/13/2019 and therefore the statutory provisions of the America Invents Act (“AIA ”) govern this proceeding; all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. 
	Applicant filed a preliminary amendment on 6/13/2019, in which the specification is amended; claims 1, 7 and 10 are amended and claims 21-29 are added. Claims 1-29 are pending.



Claim Objections
1) Claims 1, 7, 10 and 21-29 are objected to as the amendments filed 6/13/2019 fail to comply with 37 CFR 1.173.
	
37 CFR 1.173(d)(1) requires that deletions are made by brackets.  Applicant has used strikethrough in amending claims 1, 7 and 10.  37 CFR 1.173(d)(2) requires that newly added claims must be underlined. New claims 21-29 are not underlined.

2) Claims 21-29 are objected to as applicant has not provided an explanation of the support in the disclosure for these claims as required by 37 CFR 1.173(c).



Specification Objections

The specification is objected to because the amendment filed 6/13/2019 uses double brackets (in lines 6, 7) for deletion. In reissue single brackets are required to show deletion. 37 CFR 1.173(d)(1). Correction is required. 


Claim Construction 112(f)/6th paragraph
The MPEP explains when a claim term is deemed to invoke 35 U.S.C. 112(f). See MPEP 2181-2183; Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1348 (Fed. Cir. 2015) (en banc).  As noted in MPEP 2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.


The following analysis is provided to clarify the record of claim interpretation.
	

	Scaling module:

	a scaling module configured to receive a first voltage and scale the first voltage to a second voltage; (Claims 1, 10)

	a scaling module configured to receive the mains line voltage and scale the mains line voltage to a second voltage; (Claim 21)
	
	This term does not use means, but it provides no structure therefore it can be deemed a generic placeholder that substitutes for means.  It is modified by functional language in that it is “to receive a first voltage and scale the first voltage to a second voltage.”; “ to receive the mains line voltage and scale the mains line voltage to a second voltage”. There is no further structure of the term.  The three-prong test is met and 112(f) is invoked.  Corresponding structure is shown in Fig. 2, scaling module 202, which can be a voltage transformer (col. 4, ll. 35-36; col. 6, ll. 48-50) or a voltage divider (col. 6, ll. 19-20; col. 6, ll. 48-50) or equivalents thereof; and at least described in col. 4, ll. 33-52; col. 8, ll. 28-34; col. 6, ll. 19-27.


		
	Processor:
	a processor configured to: receive a signal representing information about the second voltage; retrieve the value stored in the memory; and adjust at least one charging parameter when indicated based on a comparison between the retrieved value and the received signal representing the second voltage. (Claims 1, 10).

	a processor configured to: determine a value representing the mains line voltage using the second voltage; and adjust at least one charging parameter when indicated based on the determined value, wherein the adjusted charging parameter is either or both of (i) and (ii): (i) an input charging current limit; (ii) a time delay value for a zero-crossing measurement. (Claim 21).

The term “processor” invokes 112(f).  The term does not use the word means, it performs a particular function, and there is no claimed structure for performing the function except potentially the processor itself.  The Board has held in several informative decisions that a “processor” for performing a function invokes 112(f), as a processor that is programmed to perform a particular function does not provide sufficient structure in the claim for performing that function.  See Ex parte Lakkala, No. 2011-001526 (PTAB Mar. 13, 2013) (expanded panel) (informative); Ex parte Erol, No. 2011-001143 (PTAB Mar. 13, 2013) (expanded panel) (informative); Ex parte Smith, No. 2012-007631 (PTAB Mar. 14, 2013) (expanded panel) (informative).1  The examiner finds that the processor here is similar. 
In light of the finding that the term invokes 112(f), the limitation is construed to cover the corresponding structure described in the specification and equivalents thereof. The processor is the processor 204 programmed to perform the claim functions. “[W]hen the disclosed structure is a computer programmed to carry out an algorithm, “the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm.””  In re Aoyama, 656 F.3d 1293, 1297 (Fed. Cir. 2011) (quoting WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349 (Fed. Cir. 1999)).  “In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function.”  MPEP 2181 II.B.  This is because “a general purpose computer programmed to carry out a particular algorithm creates a "new machine" because a general purpose computer in effect becomes a special purpose computer once it is programmed to perform particular functions pursuant to instructions from program software.”  Aristocrat Techs. Australia Pty Ltd. v. Int’l Game Tech., 521 F.3d 1328, 1333 (Fed. Cir. 2008).  Thus, the “corresponding structure” would be the processor 204, in Fig. 2, such as a microprocessor, a controller, a microcontroller, and an application specific integrated circuit (ASIC), programmed to perform the claim functions and the algorithm, as stated in the sections below.

	a processor configured to: receive a signal representing information about the second voltage (col. 4, ll. 46-52; col. 8, ll. 32-40), the ‘319 patent describes an A/D converter converting the second voltage to a signal representing information about the second voltage to send to and received by the processor 204; retrieve the value stored in the memory; and adjust at least one charging parameter when indicated based on a comparison between the retrieved value and the received signal representing the second voltage. (Claims 1, 10).  (col. 5, ll. 13-52; col. 6, ll. 23-27; col. 8, ll. 32-40) the ‘319 patent describes the processor can then compare the retrieved value and the received signal, e.g., an amplitude of the second voltage; using the comparison, the processor can adjust at least one parameter, but is not limited to, input charging current limits, threshold limits for individual groups of devices, time delay values for zero-crossing point measurements. 

	a processor configured to: determine a value representing the mains line voltage using the second voltage; the ‘319 patent indicates that a turn ratio can be used to scale the line voltage, e.g., 100-240 VAC to a second voltage; and an A/D converter converts the second voltage to a signal representing information about the second voltage to be sent and received by the processor (col. 4, ll. 13-52); and adjust at least one charging parameter when indicated based on the determined value, wherein the adjusted charging parameter is either or both of (i) and (ii): (i) an input charging current limit; (ii) a time delay value for a zero-crossing measurement. (Claim 21). (col. 5, ll. 13-52; col. 6, ll. 23-27, 56-64, 4-18). The ‘319 patent indicates that the processor can then compare the retrieved value and the received signal, e.g., an amplitude of the second voltage; using the comparison, the processor can adjust at least one parameter, but is not limited to, input charging current limits, threshold limits for individual groups of devices, time delay values for zero-crossing point measurements. 
 




Claim Rejections - 35 USC § 251
Defective Declaration
Claims 1-29 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251.
37 CFR 1.175(b) requires that in a broadening reissue “the inventor’s oath or declaration for a reissue application must identify a claim that the application seeks to broaden.”  See also MPEP 1412.03(V)(A).  While the reissue declaration does indicate an intent to broaden, there is no specific identification of any claim.  It should be noted that the examiner finds that the actual statement of error is acceptable, but merely that the applicant has not specifically identified any claim to be broadened as the regulations require.

Original Patent Requirement 
Claims 1-29 are rejected under 35 U.S.C. 251 as being in violation of the original patent requirement. 
Section 251 requires that reissue is for “the invention disclosed in the original patent.” In order to satisfy the original patent requirement, “[i]t must appear from the face of the instrument that what is covered by the reissue was intended to have been covered and secured by the original.” U.S. Indus. Chems., Inc. v. Carbide & Carbon Chems. Corp., 315 U.S. 668, 676 (1942). Furthermore, “it is not enough that an invention might have been claimed in the original patent because it was suggested or indicated in the specification.” Id. In other words, the original patent “must clearly and unequivocally disclose the newly claimed invention as a separate invention.” Antares Pharma, Inc. v. Medac Pharma Inc., 771 F.3d 1354, 1362 (Fed. Cir. 2014). 
In the present case, it does not appear from the face of the original patent that applicant intended to not cover charging a plurality of portable electronic devices. At least the following citations, Abs. ll. 1-3; Col. 1, ll. 21-24, 62-63; Col. 2, ll. 6-7; 15-17; Col. 3, ll. 49-58, make it clear that the charging station is intended to be used for charging multiple portable electronic devices. The present invention indicates that charging stations, e.g., charging carts, are being used more and more every day in schools and businesses for charging electronic devices, such as tablet computers, notebook computers, netbook computers, etc. The present inventor has recognized that line voltages and frequencies can vary from country to country, e.g., 120V, 60 Hz in the United States and 230V, 50 Hz in Germany and that this problem can be solved by having the capability of adjusting the control firmware and sensing used by a charging station so that no matter what region of the world the charging station is used, the electronics of the charging station can function correctly and meet the safety requirements for all portable electronic devices being charged. The claims as filed and during prosecution were always drawn to charging a plurality of portable electronic devices, a battery charging system or a battery charging station for charging a plurality of portable electronic devices, or a method of charging a plurality of portable electronic devices. 
There is no embodiment or suggestion in the specification that applicant invented or intended to cover charging other than a plurality of portable electronic devices. 

This situation is also somewhat analogous to the recent Federal Circuit decision in Forum US, Inc. v. Flow Valve, LLC, 926 F.3d 1346 (Fed. Cir. 2019). In Forum US, the original patent claims were drawn to a workpiece having a body member and a plurality of arbors (arbors circled):

    PNG
    media_image1.png
    267
    600
    media_image1.png
    Greyscale

Forum US, 926 F.3d at 1348-49. In reissue, patentee broadened the claims to remove the requirement as to arbors. Id. at 1349. The Federal Circuit determined that the new claims did not comply with the original patent requirement of section 251 because the face of the patent did not disclose any arbor-less embodiment, and the abstract, summary of invention, and all disclosed embodiments including arbors. Id. at 1352. The Court concluded that the specification did not clearly and unequivocally disclose an embodiment without arbors, thus the original patent requirement was violated by broadening the claims to no longer require arbors. Id. Similarly, the patent here does not clearly and unequivocally disclose any embodiment that does not include charging a plurality of portable electronic devices. Thus, to broaden the claims to permit such an embodiment runs afoul of the original patent requirement.2



	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 5-11, 14, 15, 21, 22, 25, 27, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent App. Pub. 2003/0155892 to Poletti.

	Regarding claim 1:

	Poletti discloses 

	A battery charging system comprising: an apparatus for charging batteries, in particular to an active apparatus, i.e. suitable for fitting to any typology of batteries. ([0001], ll. 1-3) 
	a scaling module configured to receive a first voltage and scale the first voltage to a second voltage; the scaling is done by the transformer having the first voltage which is the mains line voltage reduced to a second voltage,  (single-phase or three-phase transformer connected with the electric mains, which reduces the value of the mains voltage, for example 220 V or 380 V, to values of the order of a few dozens of volt and galvanically separates the power units from the supplying electric means, supplies the power units. [0018].)
	a memory configured to store a value; a reference signal on the basis of the charging curve is stored in a memory 17 (the reference signal coming from the control and drive device is proportional to the current intensity which, at any moment, has to be provided to the battery, on the basis of the charging curve of the battery programmed in the device. [0024], ll. 1-4.) (the curves of charging, to be carried out, are stored into a memory 17 of EEPROM type. [0027], ll. 2-4)
	and a processor configured to: the processor is the control and drive unit that includes a microprocessor 13 [0024], ll. 12-13; [0025], l. 1)
		receive a signal representing information about the second voltage; the voltage signal, the signal generated by the sensor 11, is sent to and received by the control and drive unit [0022].
		retrieve the value stored in the memory; the reference signal is retrieved from the control and drive unit memory and sent to the comparator device 6. [0023]. 
		and adjust at least one charging parameter when indicated based on a comparison between the retrieved value and the received signal representing the second voltage. The voltage signal, the signal generated by the sensor 11, and the reference signal that is retrieved from the control and drive unit memory are sent to the comparator device 6. [0023] . And adjustment of the value of the current will be made if there is a  difference between the intensity of the reference signal and the intensity of the signal generated by the current sensor 11. ([0024], ll. 5-13).

	Regarding claims 2, 11 and 22:
	wherein the scaling module is a voltage transformer. Poletti discloses that the scaling is done by the transformer having the first voltage which is the mains line voltage reduced to a second voltage,  (single-phase or three-phase transformer connected with the electric mains, which reduces the value of the mains voltage, for example 220 V or 380 V, to values of the order of a few dozens of volt and galvanically separates the power units from the supplying electric means, supplies the power units. [0018].)

	Regarding claims 5, 14, 25 and 28:
wherein the at least one charging parameter is an input charging current limit.
Poletti discloses that the at least one charging parameter is an input charging current limit since Poletti discloses that adjustment of the value of the current will be made if there is a  difference between the intensity of the reference signal and the intensity of the signal generated by the current sensor 11. ([0024], ll. 5-13).

Regarding claims 6 and 15:
wherein the first voltage is mains line voltage.
Poletti discloses that the first voltage is mains line voltage. [0018]; [0019].


Regarding claim 7:
Poletti discloses:
A computer implemented method of charging batteries, the method comprising: a method for charging batteries suitable for fitting to any typology of batteries. ([0001], ll. 1-3).
receiving a first voltage and scaling the first voltage to a second voltage; the scaling is done by the transformer having the first voltage which is the mains line voltage reduced to a second voltage,  (single-phase or three-phase transformer connected with the electric mains, which reduces the value of the mains voltage, for example 220 V or 380 V, to values of the order of a few dozens of volt and galvanically separates the power units from the supplying electric means, supplies the power units. [0018].)
storing a value in a memory; a reference signal on the basis of the charging curve is stored in a memory 17 (the reference signal coming from the control and drive device is proportional to the current intensity which, at any moment, has to be provided to the battery, on the basis of the charging curve of the battery programmed in the device. [0024], ll. 1-4.) (the curves of charging, to be carried out, are stored into a memory 17 of EEPROM type. [0027], ll. 2-4)
receiving a signal representing information about the second voltage; the voltage signal, the signal generated by the sensor 11, is sent to and received by the control and drive unit [0022].
retrieving the value stored in a memory; the reference signal is retrieved from the control and drive unit memory and sent to the comparator device 6. [0023]. 
 comparing the retrieved value and the received signal representing the second voltage; The voltage signal, the signal generated by the sensor 11, and the reference signal that is retrieved from the control and drive unit memory are sent to the comparator device 6. [0023] .
and adjusting at least one charging parameter when indicated based on a comparison result of the comparing. Adjustment of the value of the current will be made if there is a  difference between the intensity of the reference signal and the intensity of the signal generated by the current sensor 11. ([0024], ll. 5-13).

Regarding claim 8:
The method of claim 7, wherein the at least one charging parameter is an input charging current limit.
Poletti discloses that the at least one charging parameter is an input charging current limit since Poletti discloses that adjustment of the value of the current will be made if there is a  difference between the intensity of the reference signal and the intensity of the signal generated by the current sensor 11. ([0024], ll. 5-13).

Regarding claim 9:
The method of claim 7, wherein the first voltage is mains line voltage.
Poletti discloses that the first voltage is mains line voltage. [0018]; [0019].

Regarding claim 10:
Poletti discloses:
A battery charging station comprising: 
a charging system including: a system for charging batteries, in particular to an active apparatus, i.e. suitable for fitting to any typology of batteries. [0001], ll. 1-3)
 a scaling module configured to receive a first voltage and scale the first voltage to a second voltage; the scaling is done by the transformer having the first voltage which is the mains line voltage reduced to a second voltage,  (single-phase or three-phase transformer connected with the electric mains, which reduces the value of the mains voltage, for example 220 V or 380 V, to values of the order of a few dozens of volt and galvanically separates the power units from the supplying electric means, supplies the power units. [0018].)
a memory configured to store a value; a reference signal on the basis of the charging curve is stored in a memory 17 (the reference signal coming from the control and drive device is proportional to the current intensity which, at any moment, has to be provided to the battery, on the basis of the charging curve of the battery programmed in the device. [0024], ll. 1-4.) (the curves of charging, to be carried out, are stored into a memory 17 of EEPROM type. [0027], ll. 2-4)
and a processor configured to: the processor is the control and drive unit that includes a microprocessor 13 [0024], ll. 12-13; [0025], l. 1)
receive a signal representing information about the second voltage; the voltage signal, the signal generated by the sensor 11, is sent to and received by the control and drive unit [0022].
retrieve the value stored in the memory; the reference signal is retrieved from the control and drive unit memory and sent to the comparator device 6. [0023]. 
and adjust at least one charging parameter when indicated based on a comparison between the retrieved value and the received signal representing the second voltage. The voltage signal, the signal generated by the sensor 11, and the reference signal that is retrieved from the control and drive unit memory are sent to the comparator device 6. [0023] . And adjustment of the value of the current will be made if there is a  difference between the intensity of the reference signal and the intensity of the signal generated by the current sensor 11. ([0024], ll. 5-13).


Regarding claim 21:
	Poletti discloses: 
A battery charging system comprising: an apparatus for charging batteries, in particular to an active apparatus, i.e. suitable for fitting to any typology of batteries. ([0001], ll. 1-3) 
an input to receive a mains line voltage; a voltage input received from the electric mains (0018], [0019])
a scaling module configured to receive the mains line voltage and scale the mains line voltage to a second voltage; the scaling is done by the transformer having the first voltage which is the mains line voltage reduced to a second voltage,  (single-phase or three-phase transformer connected with the electric mains, which reduces the value of the mains voltage, for example 220 V or 380 V, to values of the order of a few dozens of volt and galvanically separates the power units from the supplying electric means, supplies the power units. [0018].)
and a processor configured to: the processor is the control and drive unit that includes a microprocessor 13 [0024], ll. 12-13; [0025], l. 1)
determine a value representing the mains line voltage using the second voltage; the mains lines voltage that is scaled by the transformer is reduced to a value, ([0018]).
and adjust at least one charging parameter when indicated based on the determined value, wherein the adjusted charging parameter is either or both of (i) and (ii): 
(i) an input charging current limit; 
(ii) a time delay value for a zero-crossing measurement.
The voltage signal, the signal generated by the sensor 11, and the reference signal that is retrieved from the control and drive unit memory are sent to the comparator device 6. [0023] . And adjustment of the value of the current will be made if there is a  difference between the intensity of the reference signal and the intensity of the signal generated by the current sensor 11. ([0024], ll. 5-13).


Regarding claim 27:
	Poletti discloses: 
A method for charging a plurality of batteries: a method for charging batteries suitable for fitting to any typology of batteries. ([0001], ll. 1-3) 
 receiving a mains line voltage at an input of a charging system; a voltage input of the charging system received from the electric mains (0018], [0019])
 scaling the mains line voltage to a second voltage; the scaling is done by the transformer having the first voltage which is the mains line voltage reduced to a second voltage,  (single-phase or three-phase transformer connected with the electric mains, which reduces the value of the mains voltage, for example 220 V or 380 V, to values of the order of a few dozens of volt and galvanically separates the power units from the supplying electric means, supplies the power units. [0018].)
determine a value representing the mains line voltage using the second voltage; the mains lines voltage that is scaled by the transformer is reduced to a value, ([0018]).
and adjust at least one charging parameter when indicated based on the determined value, wherein the adjusted charging parameter is either or both of (i) and (ii): 
(i) an input charging current limit; 
(ii) a time delay value for a zero-crossing measurement.
The voltage signal, the signal generated by the sensor 11, and the reference signal that is retrieved from the control and drive unit memory are sent to the comparator device 6. [0023] . Adjustment of the value of the current will be made if there is a  difference between the intensity of the reference signal and the intensity of the signal generated by the current sensor 11. ([0024], ll. 5-13).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


Claims 3, 12, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 2003/0155892 (“Poletti”) in view of KR 101359264 (“The ‘264 reference”).

	Regarding claims 3, 12 and 23:
wherein the voltage transformer has a turns ratio, and wherein the first voltage is scaled to the second voltage (claim 3, 12) or the mains line voltage is scaled to the second voltage (claim 23) using the turns ratio.
Poletti discloses that the scaling of the voltage is performed by a transformer but does not disclose that the scaling of the voltage is done by using the turn ratio.
The ‘264 reference teaches that the voltage can be scaled by adjusting only the turn ratio of the transformer. It would have been obvious to one of ordinary skill in the art to use the turn ratio for voltage scaling since the loss due to soft switching can be reduced, and the size of the transformer can be reduced, as taught by the ‘264 reference. (The ‘264 reference translation, p. 5, para. 9, ll. 2-3)



Claims 4, 13, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 2003/0155892 (“Poletti”) in view of U.S. Patent 7,202,634 (“Bucur”).
Regarding claims 4 and 13:
wherein the scaling module is a voltage divider.
Poletti does not disclose that the scaling of the voltage is performed by a voltage divider.
Bucur teaches a pair of resistors R3, R4 forming a voltage divider to provide a scaled down version of the output voltage. It would have been obvious to one of ordinary skill in the art to use a voltage divider for scaling down a voltage to obtain a lower voltage as taught by Bucur. (Bucur, col. 9, ll. 55-57).


Claims 5, 14, 25 and 28 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 2003/0155892 (“Poletti”) in view of CN 103608995 (“The ‘995 reference”).
Regarding claim 5:
wherein the at least one charging parameter is an input charging current limit.
As stated above, Poletti discloses this limitation; however, alternatively, the ‘995 reference discloses a charging device in which adjusting the charging current limit value is necessary in order to prevent exceeding the upper limit indicated from the adjustment command. [0052]. It would have been obvious to one of ordinary skill in the art to adjust the charging current limit parameter so that the supplied charging current would not exceed the rated current.




Claims 16, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 2003/0155892 (“Poletti”) in view of CN 103098572 (“The ‘572 reference”).
Regarding claims 16, 17 and 18:
The battery charging station of claim 10, further comprising a charging cart (claim 16); a charging cabinet (claim 17); the charging cabinet includes a desktop unit (claim 18)
Poletti does not disclose a charging cart; however, the ‘572 reference discloses a charging station with a charging cart (See the ‘572, claims 20, 36, 37); a charging cabinet with a desktop unit (See the ‘572, [0079]). It would have been obvious to one of ordinary skill in the art to include a charging cart, and/or a charging cabinet and with a desktop unit to accommodate large devices and/or a plurality of devices so that these battery-operated devices can be charged safely and protected.



Claims 17 and  19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 2003/0155892 (“Poletti”) in view of U.S. Pub. 20070249196 to Collins (“Collins”).
Regarding claim 17: The battery charging station of claim 17, further comprising a charging cabinet.
Regarding claims 19: The battery charging station of claim 17, wherein the charging cabinet includes a wall-mount unit.
Poletti does not disclose a charging cabinet and the charging cabinet includes a wall-mount unit; however, Collins discloses a charging cabinet, which the housing 102 may be mounted on a wall, built flush into a wall, sit on the top of a desk or counter, or be built into another object. ([0016], ll. 15-17). One of ordinary skills in the art would have realized the advantages of this option since Collins teaches that using such charging cabinets will provide users with a way to charge and store multiple small electronic devices without dedicating valuable desk or counter space, or multiple household power outlets to the devices. 


Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 2003/0155892 (“Poletti”) in view of U.S. Pub. 20150130402 to O’Neill (“O’Neill”).
Regarding claim 17: The battery charging station of claim 17, further comprising a charging cabinet.
Regarding claims 20: The battery charging station of claim 17, wherein the charging cabinet includes at least one locker.
Poletti does not teach a charging cabinet and the charging cabinet includes a locker.
O’Neill teaches a charging cabinet with a locker [0015]. One of ordinary skill in the art would find it obvious to include a charging cabinet with a locker since O’Neil teaches that user appliances or electronic devices can be stacked in the cabinets and then locked inside the cabinet for overnight charging and security. [0015].



Claims 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 2003/0155892 (“Poletti”) in view of US Pub. 20140111139 to Chen (“Chen”).
Regarding claims 26 and 29:
The battery charging system of claim 21, wherein the adjusted charging parameter is the time delay value for a zero-crossing measurement.
Poletti does not disclose that the adjusted charging parameter is the time delay value for a zero-crossing measurement.
Chen discloses a battery charger in which a time delay adjustment is necessary after detecting a zero crossing to provide the charging current required. ([0046], ll. 9-13). One of ordinary skill in the art would have recognized that time delay adjustment is critical to acquire the required current with optimum efficiency.
Conclusion
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the base patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application. 
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04. 
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH M. NGUYEN whose telephone number is (571) 272-1749. 
The examiner can normally be reached on M-Th. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. For more information about the electronic filing system and PAIR, see https://efs.uspto.gov/efile/portal/home.
	/LINH M NGUYEN/	Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                             
Conferees:
/JAMES A MENEFEE/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/H.B.P/








    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 These decisions are available from the Board’s web page entitled “Key Decisions Involving Functional Claiming” at http://www.uspto.gov/patents-application-process/appealing-patent-decisions/decisions-and-opinions/key-decisions.  Informative decisions are not binding, but are labelled as such based on such considerations as providing Board norms on recurring issues.
        2 If applicant put the deleted language back into preamble to overcome the original patent requirement rejection, then the error statement will become unacceptable and would need to rely on a new/different error.